Title: To James Madison from William Popham, 15 November 1808
From: Popham, William
To: Madison, James



Sir,
New-York, Nov. 15, 1808.

THE President of the United States’ Military Philosophical Society has placed in the hands of the Treasurer the Diplomas, which he is now ready to deliver to all the Members who reside north of the Carolinas, or to their order.  Those Members who reside south of Virginia will receive them on application to the Vice-President, in Charleston, in whose hands they are deposited; and it is hoped that the judgment and taste exhibited in the design, and the accuracy and neatness in the execution, will render them not unworthy the acceptance of the Members.
The President has also lodged with the Treasurer a list of all the Members, with a statement of the contributions made and of the arrears due.  The Diplomas will be delivered free of any expense; but it is expected that each Member, whose contribution is yet in arrears, will, upon receiving the testimony of his admission, discharge the amount of such arrears, and inform the Treasurer whether he will continue his annual contribution of five dollars, or pay twenty-five dollars in full of all future demands.
The Treasurer takes this opportunity to inform the Members that the funds of the Society (if all arrears were received) would be sufficient to discharge the debts hitherto contracted; and that if the Members would adopt the mode proposed in the last circular, and pay twenty-five dollars in full, the interest of that capital would probably be sufficient to meet every future contingency.  I am respectfully Your’s &c

W. Popham

